Citation Nr: 0738915	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-27 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected migraine headaches.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
tendonitis of the left knee.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
depression, to include as secondary to the service-connected 
migraine headaches.  

4.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
cervical spine condition.  

5.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from May 1995 to June 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the RO 
in St. Louis, Missouri.  

In the veteran's September 2006 Substantive Appeal, she 
indicated that she was no longer appealing the claim of 
service connection for a disability of the right knee.  As 
such, the claim is no longer in appellate status.  38 C.F.R. 
§ 20.202.  

During the pendency of the appeal the veteran relocated to 
Arkansas.  The RO in North Little Rock is now the agency of 
original jurisdiction (AOJ).  

The veteran presented testimony before the undersigned 
Veterans Law Judge in September 2007.  The transcript has 
been obtained and associated with the claims folder.  

The claim for an evaluation in excess of 30 percent for the 
service-connected migraine headaches is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  In a February 2004 rating decision, the RO denied the 
claim of service connection for tendonitis of the left knee 
on the basis that there was no evidence of a chronic residual 
disability of the left knee which was incurred in or 
aggravated by military service.  This is the last final 
denial on any basis.  

3.  The evidence submitted since the February 2004 rating 
decision is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the 
claim.  

4.  In a July 1997 rating decision, the RO denied the claim 
of service connection for depression on the basis that there 
was no evidence of depression in service or that it was 
incurred in or aggravated by military service.  This is the 
last final denial on any basis.   

5.  The evidence submitted since the July 1997 rating 
decision is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the 
claim.  

6.  In a February 2004 rating decision, the RO denied the 
claim of service connection for bulging cervical discs on the 
basis that there was no evidence of a cervical spine disorder 
in service or any currently diagnosed cervical spine 
disorder.  This is the last final denial on any basis.   

7.  The evidence submitted since the February 2004 rating 
decision is not cumulative or redundant and, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  

8.  The currently demonstrated C3-4 and C5-6 bulging discs 
are not shown as likely as not to be due to any event or 
incident of the veteran's active service.  

9.  The veteran is not shown to have a current diagnosis of 
tinnitus.  



CONCLUSIONS OF LAW

1.  The evidence received since the final February 2004 
determination wherein the RO confirmed a previous denial of 
the veteran's claim of service connection for tendonitis of 
the left knee is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 20.302, 20.1103 
(2007).  

2.  The evidence received since the final July 1997 
determination wherein the RO denied the veteran's claim of 
service connection for depression is not new and material, 
and the claim for that benefit is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
20.302, 20.1103 (2007).  

3.  The evidence received since the final February 2004 
determination wherein the RO denied the veteran's claim of 
service connection for bulging cervical discs is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 20.302, 
20.1103 (2007).  

4.  The veteran's cervical spine disability, to include C3-4 
and C5-6 bulging discs, is due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

5.  The veteran does not have a disability manifested by 
tinnitus that is due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Shortly thereafter, the United States Court of Appeals for 
Veteran's Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context 
of a claim to reopen, the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In a March 2005 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, to include 
the need for new and material evidence based upon the reasons 
for the prior denials, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession that pertains to the claims.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in July 
2006.  The claims were last adjudicated in a July 2006 
statement of the case (SOC).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims, and to respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, reports of VA examination, 
post-service VA and private medical records, and the 
transcript for the September 2007 Board hearing.  

During the September 2007 hearing, the Board held the record 
open for a period of 60 days to allow the veteran to obtain 
and submit a nexus statement in support of her claims.  The 
veteran has not submitted any additional evidence in support 
of her claims.  The Board's decision to proceed in 
adjudicating the claims does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  

As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  

Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


I.  New and Material

Criteria

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  




Tendonitis of the Left Knee

The record indicates that in its July 1997 rating decision, 
the RO denied service connection for tendonitis of the left 
knee, on the basis that there was no evidence of a current 
left knee disability.  The veteran did not appeal the 
decision and it became final.  38 C.F.R. § 20.302 (b).  

Thereafter, the veteran attempted to reopen her claim.  In 
June 1999, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for tendonitis of the left knee on the basis that 
there was still no evidence of a current left knee disability 
nor evidence since discharge to link a current disability to 
service.  The veteran did not appeal the decision and it 
became final.  Id.  

In February 2004, the RO reopened the veteran's claim on the 
basis that the new evidence showed treatment for a left knee 
disorder, but the RO denied it on the merits.  The RO 
reasoned that the new evidence did not show a chronic 
residual disability of the left knee which was incurred in or 
aggravated by military service.    This is the last final 
denial on any basis.  

The veteran filed her most recent petition to reopen in 
January 2005.  In a May 2005 rating decision, the RO 
confirmed the previous denial.  

Of record at the time of the February 2004 rating decision 
were the veteran's service medical records.  In August 1995, 
the veteran complained of left knee pain.  She denied trauma.  
The X-ray studies were negative.  The veteran was diagnosed 
with iliotibial tendonitis.  

Upon VA examination in April 1997, the veteran complained of 
having left knee pain; however, a left knee disorder was not 
diagnosed.  VA outpatient treatment records dated between 
1997 and 2002 were negative for complaints referable to the 
left knee.  The veteran did not complain of knee pain again 
until 2003.  

The evidence submitted subsequent to the February 2004 
decision includes private medical records from Rebsamen 
Medical Center, which show the veteran reported complaints of 
left knee pain since 1995.  

A March 2004 magnetic resonance imaging (MRI) revealed some 
subtle abnormal high signal intensity within the quadriceps 
tendon near its insertion on the superior patella and some 
tendinosis/tendionopathy was suspected.   

A March 2004 report from Rebsamen Medical Center indicated 
the veteran had an element of quadriceps tendonitis and 
possibly some patellofemoral symptoms.  

Upon VA examination June 2006, the examiner noted the veteran 
underwent arthroscopic surgery in 2003.  A review of service 
medical records was noted to show the diagnosis of iliotibial 
tendinitis.  The veteran was diagnosed with patellofemoral 
syndrome of the left knee.  

The examiner opined that the present left knee condition was 
not related to service as there was a lack of medical 
evidence to link the remote left knee condition in 1995 to 
complaints in 2003 and the current disorder.  

As noted previously, the February 2004 rating decision 
determined that the new evidence did not show a chronic 
residual disability of the left knee which was incurred in or 
aggravated by military service.  

In the instant case, the new evidence shows nothing more than 
the veteran continues to complain of left knee pain and has 
again been diagnosed with tendonitis of the left knee.   That 
evidence, then, is merely cumulative.  

The Board notes the veteran has been additionally diagnosed 
with patellofemoral syndrome.  Though this evidence was not 
previously of record and bears directly on the issue, there 
is no indication that it is related to the veteran's service 
on a direct causation basis.  

Moreover, while a nexus opinion has been obtained, the 
examiner has found no link between the 1995 diagnosis of 
tendonitis and the current manifestation of patellofemoral 
syndrome.  The evidence does not present a reasonable 
possibility of substantiating the claim.  That evidence, 
then, is new, but not material.  

The veteran has not submitted new or material evidence which 
shows that she has a left knee disability as a result of her 
active military service, to include patellofemoral syndrome.  

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contention, i.e.  that her left knee tendonitis is related to 
service.  This is essentially the same contention continually 
raised by the veteran and considered by the RO in 1997, 1999, 
and 2004.  

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to her left knee condition, these beliefs 
are simply a reiteration of the arguments previously raised.  
Such evidence is not new, in that it is merely duplicative or 
cumulative of evidence considered previously.  

Further, no medical evidence addressing the veteran's left 
knee tendonitis and patellofemoral syndrome and the possible 
relationship to service has been presented by the veteran.  

Thus, to the extent that the medical evidence of record 
received since the February 2004 rating decision could be 
deemed new, it is not material to the issue at hand as it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  In light of the above, the veteran's 
claim of service connection for tendonitis of the left knee 
is not reopened, and the appeal is denied.  See 38 C.F.R. 
§ 3.156(a).  


Depression

The record indicates that in its July 1997 rating decision, 
the RO denied service connection for depression, on the basis 
that there was no evidence of depression in service.  The RO 
further found that depression was not incurred in or caused 
by service.  The veteran did not appeal the decision and it 
became final.  38 C.F.R. § 20.302 (b).  

The veteran has attempted to reopen her claim contending that 
it is secondary to the service-connected migraine headaches.  
In a May 2005 rating decision, the RO adjudicated the claim 
on the merits, without determining whether new and material 
evidence had been submitted.  

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

Of record at the time of the July 1997 rating decision were 
the veteran's service medical records.  They are wholly 
devoid of complaints, treatment, or diagnoses of depression.  

Upon VA examination in April 1997, the veteran was diagnosed 
with depression, not otherwise specified.  There was no 
indication that depression was related to service.  

The evidence submitted subsequent to the July 1997 decision 
includes VA outpatient treatment records dated between 1997 
and 2006.  These records show the veteran was treated for 
major depression in 2004 and 2005.  

The private medical records from Jackson Neurology and 
Rebsamen Medical Center were negative for treatment of 
depression.  

Upon VA examination in June 2006, the veteran reported having 
an onset of depression in 1996 due to problems with her 
husband, which resolved in four to five months.  She 
indicated that her depression returned approximately one to 
two years ago as a result of problems with her stepdaughter 
and financial issues.  

The veteran was diagnosed with adjustment disorder with 
depressed mood.  The examiner opined there was no evidence 
that the veteran's depression was secondary to her headaches.  

As noted previously, the July 1997 rating decision determined 
that the evidence did not show depression in service or that 
it was incurred in or aggravated by military service.  

In the instant case, the new evidence shows nothing more than 
the veteran continues to be diagnosed with depression.  That 
evidence, then, is merely cumulative.  

The Board notes the veteran has been additionally diagnosed 
with adjustment disorder.  Though this evidence was not 
previously of record and bears directly on the issue, there 
is no indication that it manifested in service or is related 
to the veteran's service on a direct causation basis.  

Moreover, while a nexus opinion has been obtained with regard 
to the veteran's secondary service connection claim, the 
examiner has found no link between the veteran's depression 
and the service-connected migraine headaches.  The evidence 
does not present a reasonable possibility of substantiating 
the claim.  That evidence, then, is new, but not material.  

The veteran has not submitted new or material evidence which 
shows that she has depression as a result of her active 
military service or proximately due to or the result of 
migraine headaches.   

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to her claim, the evidence submitted 
since the last final denial does nothing but confirm the 
diagnosis of depression and raise a new theory of 
entitlement, i.e.  that her depression is due to the service-
connected migraine headaches.  

Such evidence is not new, in that it is merely duplicative or 
cumulative of evidence considered previously.  

Further, no medical evidence showing that depression was 
incurred in service or is proximately due to or the result of 
migraine headaches has been presented by the veteran.  

Thus, to the extent that the medical evidence of record 
received since the July 1997 rating decision could be deemed 
new, it is not material to the issue at hand as it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  

In light of the above, the veteran's claim of entitlement to 
service connection for depression is not reopened, and the 
appeal is denied.  See 38 C.F.R. § 3.156(a).  


Cervical Spine Disorder

The record indicates that in its February 2004 rating 
decision, the RO denied service connection for bulging 
cervical discs, on the basis that there was no evidence of a 
cervical spine condition in service or any currently 
diagnosed cervical spine disorder as the veteran failed to 
appear for her scheduled VA examination.  The veteran did not 
appeal the decision and it became final.  38 C.F.R. § 20.302 
(b).  

The veteran filed her claim to reopen in January 2005.  In a 
May 2005 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  

Of record at the time of the February 2004 rating decision 
were the veteran's service medical records.  They are showed 
no complaints, treatment, or diagnoses of a cervical spine 
disorder.  

An April 1997 report of VA examination, a June 1999 report of 
VA examination, and VA outpatient treatment and 
hospitalization records dated between 1997 and 2003 were 
devoid of a cervical spine disorder, to include bulging 
discs.  

The evidence submitted subsequent to the February 2004 
decision includes records from Jacksonville Neurology and 
Rebsamen Medical Center, which show the veteran complained of 
having neck pain and spasms.  An MRI taken in 2003 revealed 
C3-4 and C5-6 bulging discs.  

As noted previously, the February 2004 rating decision 
determined that the evidence did not show a cervical spine 
disorder in service or any currently diagnosed cervical spine 
disorder.  

In the instant case, the new evidence still does not show 
cervical spine injury or disease in service.  However, the 
new evidence consists of a diagnosis of C3-4 and C5-6 bulging 
discs.  

The evidence related to an unestablished fact necessary to 
substantiate the claim.  That evidence, then, is new and 
material.  It is not merely duplicative or cumulative of 
evidence considered previously.  

In light of the above, the veteran's claim of service 
connection for a disability of the cervical spine is 
reopened, and the appeal is granted to this extent only.  See 
38 C.F.R. § 3.156(a).  


Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Cervical Spine Disorder

The veteran asserts that she incurred C3-4 and C5-6 bulging 
discs as a result of military service.  During her September 
2007 hearing, the veteran testified that she did not recall 
injuring her neck in service.  

After careful consideration, the Board finds that service 
connection for a cervical spine disorder, to include C3-4 and 
C5-6 bulging discs, is not warranted.  In this regard, the 
service medical records are wholly devoid of complaints, 
treatment, or diagnoses of a cervical spine disorder.  

Post-service, the veteran did not begin to complain of neck 
pain until 2003, some 7 years after her discharge from 
service.  C3-4 and C5-6 bulging discs were first diagnosed 
upon MRI in 2003.  

Based on the aforementioned, the Board finds no competent 
evidence to substantiate the critical second and third 
components of the Hickson inquiry, as enumerated hereinabove.  

There was at least a 7-year evidentiary gap in this case 
between the veteran's discharge from service and the initial 
diagnosis of C3-4 and C5-6 bulging discs in 2003.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that a cervical spine disorder had its onset during 
the veteran's active military service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Absent any supporting nexus evidence, the claim of service 
connection must be denied.  38 C.F.R. § 3.303.  While the 
veteran asserts that a disability of the cervical spine has 
been present since her separation from active service and is 
related thereto, her own statements as to the etiology of a 
disease cannot constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that matters involving special experience or special 
knowledge require the opinion of witnesses skilled in that 
particular science, art, or trade).  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  

The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because the requirements in subsections (B) or (C) are not 
met with regard to the claim of service connection for a 
cervical spine disorder, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in service event, injury, or disease).  

As the preponderance of the evidence is against the claim, 
service connection for a disability of the cervical spine, to 
include C3-4 and C5-6 bulging discs, must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


Tinnitus

The veteran asserts that she incurred tinnitus as a result of 
her military service.  She testified in September 2007 that 
it had its onset in approximately 2003.  

After careful consideration, the Board finds that service 
connection for tinnitus is not warranted.  In this regard, 
service medical records are wholly devoid of complaints, 
treatment or diagnoses of tinnitus.  

Post-service, the veteran has not been diagnosed with 
tinnitus.  Further, the veteran testified that she has not 
received treatment for the disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997) 
(38 U.S.C.A. § 1131 requires existence of present disability 
for VA compensation purposes).  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  Such is not shown in this case.  

In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim.  There is no indication that the veteran 
had tinnitus in service or has a current diagnosis of 
tinnitus.  See 
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  

While the veteran contends that she has tinnitus that is 
related to service, her own statements as to medical 
diagnosis and the etiology of a disease do not constitute 
competent medical evidence.  Espiritu, 2 Vet. App. at 494-95.  
Thus, the preponderance of the evidence is against the claim, 
and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App at 54.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for tendonitis of the left 
knee, the appeal to this extent is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for depression, to include as 
secondary to the service-connected migraine headaches, the 
appeal to this extent is denied.  

New and material evidence has been submitted sufficient to 
reopen the claim of service connection for a cervical spine 
condition; the appeal to this extent is allowed subject to 
further action as taken hereinbelow.  

Service connection for a cervical spine disorder is denied.  

Service connection for claimed tinnitus is denied.  



REMAND

The veteran has also filed a claim of entitlement to an 
evaluation in excess of 30 percent for migraine headaches.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described hereinbelow.  

During the veteran's September 2007 Board hearing, she 
testified that she sought treatment in the emergency room of 
the VA Medical Center (VAMC) in North Little Rock, Arkansas, 
approximately a week prior to her hearing.  Specifically, she 
indicated that she received injections for a severe migraine 
headache.  These records have not been associated with the 
claims folder.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA must obtain outstanding VA records, which, in this case, 
clearly contains significant medical findings and 
conclusions.  See 38 U.S.C.A. § 5103A (b-c) (West 2002); 38 
C.F.R. §§ 3.157(b)(1), 3.159(c) (2007).  

The veteran also testified that she continued to seek 
treatment for migraine headaches from VA.  The last VA 
outpatient treatment records of record are dated in March 
2006.  Ongoing VA medical records dated after March 2006 
pertinent to the issue should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  

The Board observes that additional due process requirements, 
to include ordering an additional VA examination, may be 
applicable as a result of VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002 & Supp. 2007).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  

2.  The RO should obtain any outstanding 
treatment records from the North Little 
Rock VAMC dated after March 2006, to 
include copies of emergency room 
treatment in approximately August 2007.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  If any 
of the identified records are not 
obtainable, the veteran should be so 
notified.  

3.  Thereafter, the veteran's claim for 
an evaluation in excess of 30 percent for 
the service-connected migraine headaches 
should be readjudicated.  If any benefit 
sought on appeal in this regard remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  He should be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPEHN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


